PER CURIAM.
Writ Granted. As Judge Murray notes in her dissent in the court of appeal, because the determinative facts on the prescription issue are not disputed and because the prescription issue is a legal one, the trial court abused its discretion in referring the exception of prescription to the merits. Accordingly, the trial court order referring the exception of prescription to the merits is reversed and the case is remanded to the trial court for trial of the peremptory exception of prescription.
KIMBALL and JOHNSON, JJ., would deny the writ.